      Case 3:20-cv-00314-RAH-SRW Document 18 Filed 07/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA


PAUL MCMULLIN, individually and on behalf           Case No. 3:20-CV-00314-RAH-SRW
of all others similarly situated,
                                                    NOTICE OF VOLUNTARY
                           Plaintiff,               DISMISSAL WITH PREJUDICE
       v.                                           PURSUANT TO FED. R. CIV. P.
                                                    41(a)(1)(A)(i)
ROBINSON BRYANT INSURANCE
AGENCY,

                           Defendant.


       NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff Paul McMullin voluntarily dismisses his claim with prejudice against

Defendant Robinson Bryant Insurance Agency.

Dated: July 29, 2020                         BURSOR & FISHER, P.A.

                                             By:    /s/ Max S. Roberts
                                                        Max S. Roberts

                                             Max S. Roberts (Pro Hac Vice)
                                             888 Seventh Avenue, Third Floor
                                             New York, NY 10019
                                             Telephone: (646)-837-7150
                                             Facsimile: (212) 989-9163
                                             Email: mroberts@bursor.com

                                             MORGAN & MORGAN
                                             Ike Gulas, ASB 0576 S82T
                                             2031 Second Avenue North
                                             Birmingham, AL 35203
                                             Telephone: (205) 879-1234
                                             Facsimile: (205) 879-1247
                                             Email: igulas@forthepeople.com
                                                    lmorris@forthepeople.com

                                             Attorney for Plaintiff




                                                1
